Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 27, 2022

The Court of Appeals hereby passes the following order:

A22A1621. THOMAS H. TRIBBLE v. THE STATE.

      In December 2018, Thomas H. Tribble entered non-negotiated Alford1 pleas to
two counts of entering an automobile with the intent to commit theft, two counts of
theft by taking, criminal trespass, possession of marijuana, and possession of a
firearm by a convicted felon. The court sentenced Tribble to a total of ten years, with
the first five years suspended upon entry into and successful completion of an
inpatient drug treatment program, followed by five years probation. On February 2,
2022, the trial court revoked Tribble’s probation and ordered him to serve two years
in confinement with credit for time served. Tribble filed an application for
discretionary appeal from the probation revocation order, which this Court denied.
See Case No. A22D0329 (decided March 22, 2022). Tribble also filed this direct
appeal. We, however, lack jurisdiction for multiple reasons.
      First, appeals from probation revocation orders must be made by application
for discretionary appeal. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga. App.
269, 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485 SE2d
214) (1997). Thus, Tribble has no right to direct appeal.
      Second, our previous denial of Tribble’s application for discretionary review
was an adjudication on the merits, and therefore the doctrine of res judicata bars this
direct appeal from the same trial court order. See Northwest Social & Civic Club, Inc.
v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260-261 (1) (649 SE2d 313) (2007).

      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
      Finally, even if Tribble was entitled to a direct appeal, his notice of appeal was
untimely. To be timely, a notice of appeal must be filed within 30 days after entry of
the order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Here, Tribble filed his notice of appeal on March 17, 2022 - 43 days after entry of the
trial court’s order revoking his probation.
      For these reasons, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/27/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.